Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (U.S. Patent 6,360,656 B2) 
	Kubo et al. (abstract, claims 1) discloses the following claimed subject matter:
Re-claim 1, 11, an object printer comprising: a printhead having a planar nozzle plate with inkjets that are parallel to one another and perpendicular to the planar nozzle plate, the printhead being configured for movement in three-dimensional space; a scanner (see the shape measuring section (2); figs.17, 18) configured to generate topographical data of a surface of an object opposite the scanner (col.24, lines 15-25); and a controller (521, 522; fig.18; see control section, col.22, line 60+) operatively connected to the printhead and the scanner, the controller being configured to: receive the topographical data from the scanner; determine using the topographical data whether the surface of the object can be printed by the inkjets in the planar nozzle plate of the printhead when the planar 

Re-claim 2, 12, wherein the controller is further configured to: generate a three-dimensional map of the surface of the object using the topographical data from the scanner; and store the three-dimensional map in a memory operatively connected to the controller. (see also control section, col.22, line 60+)

Re-claim 3, 13, wherein the controller being further configured to: identify a first strip in the three-dimensional map stored in the memory (defined as the upper and lower part of the inclined position A1-A5 of which data corresponding to disabled nozzles; figs 21-22; col.27, line 39-col.28, line 50); determine whether any inkjet in the printhead is outside a maximum distance for accurate ink drop placement from an area in the first strip when the printhead is moved to a position opposite a surface area of the object that corresponds to the area in the first strip where no inkjet in the printhead is closer than a minimum distance for accurate ink drop placement; and delete the area in the first strip from the three-dimensional map stored in the memory when any portion of the surface area of the object corresponding to the area in the first strip is outside the maximum distance for accurate ink drop placement when the printhead is moved to the position opposite the surface area corresponding to the 

Re-claim 4, 14, wherein the controller is further configured to: compare the maximum distance for accurate ink drop placement to distances between nozzles of the inkjets in the planar nozzle plate of the printhead and portions of the surface area of the object that are opposite the nozzles of the inkiets when the printhead is moved to the position opposite the surface area that corresponds to the area in the first strip where no inkjet in the printhead is closer than a minimum distance for accurate ink drop placement; and determine that the surface area that corresponds to the area in the first strip can be printed by the printhead positioned opposite the surface area that corresponds to the area in the first strip where no inkjet in the printhead is closer than a minimum distance for accurate ink drop placement when all the distances between the nozzles of the inkiets and the portions of the surface area of the object that are opposite the nozzles of the inkiets are within the maximum distance for accurate ink drop placement. (see also col.27, line 39-col.28, line 50; col.30, lines 44-col.33, line 10)

Re-claim 5, 15, wherein the controller being further configured to: identify a plurality of additional areas in the first strip in a process direction; determine whether each additional area in the plurality of additional areas in the first strip can be printed when the printhead is moved to a position opposite the surface area of the object that corresponds to each additional area; and delete each area from the first strip in the three-dimensional map stored in the memory that cannot be printed when the printhead is moved to the position opposite the surface area of the object that corresponds to the additional area that cannot be printed. (see also col.27, line 39-col.28, line 50; col.30, lines 44-col.33, line 10)



Re-claim 7, 17, wherein the controller being configured to: identify additional strips in the three-dimensional map that are shifted from a previous strip by at least one data position in the three-dimensional map in the cross- process direction; determine whether each area in each of the additional strips can be printed when the printhead is moved to a position opposite the surface area of the object that corresponds to each area in each of the additional strips; and delete each area from the additional strips in the three-dimensional map stored in the memory that cannot be printed when the printhead is moved to the position opposite the surface area of the object that corresponds to the area in one of the additional strips. (see also col.27, line 39-col.28, line 50; col.30, lines 44-col.33, line 10)

Re-claim 8, 18, wherein the controller being configured to: display the three-dimensional map (defined as a geometrical in control section, and interface to operator in External Input/output section; cols.22-24) stored in the memory on a user interface after all of the strips in the three-dimensional map have been identified and all of the areas in each strip have been removed from the three-dimensional map that cannot be printed when the printhead is moved to the position opposite the surface area of 

Allowable Subject Matter
Claims 9-10, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indication of the allowability of claims 9-10, 19-20 is the inclusion therein of the limitations of a first articulated arm to which the printhead is mounted, the first articulated arm having at least one servo that is configured to move the printhead with six degrees of freedom within the three-dimensional space; and the controller is further configured to operate the at least one servo of the first articulated arm to move the printhead in the three-dimensional space to positions opposite the surface area of the object corresponding to the identified areas and to operate the printhead to form the ink image on the surface area of the object corresponding to the identified areas. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
Response to Amendment
	Applicant's Amendment filed December 3, 2021 has been entered and carefully considered. 
	Applicants’ arguments with respect to new issues that presented in the newly amended claims have been considered as noted in the above new grounds of rejection.	
	In view of the foregoing reasons, the examiner asserts that all limitations have been properly evaluated and that the rejection as applied remains proper.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

February 24, 2021